IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT




RONALD PHILIPS,

             Appellant,

 v.                                                  Case No. 5D15-338

NATIONSTAR MORTGAGE, LLC,

             Appellee.

________________________________/

Opinion filed December 16, 2016

Appeal from the Circuit Court
for Marion County,
Robert W. Hodges, Judge.

Ronald Philips, Masaryktown, pro se.

David W. Rodstein, of Padula Hodkin,
PLLC, Boca Raton, and Nancy M. Wallace
and Michael J. Larson, of Akerman LLP,
Tallahassee, and William P. Heller, of
Akerman LLP, Fort Lauderdale, for
Appellee.



      ON MOTION FOR REVIEW OF ORDER AWARDING APPELLATE FEES

PER CURIAM.

      We have carefully considered Appellant’s Motion for Review of Attorney’s Fees

Award and the related appendix. Appellant did not include a copy of the order awarding
appellate attorney’s fees, nor did he include transcripts of the two hearings he asserts

were held on that issue. We deny Appellant’s motion because, based on the record

before us, we see neither error nor any abuse of discretion on the part of the trial court.

Appellant has failed to carry his burden of demonstrating that the trial court erred or

abused its discretion in determining the amount of appellate attorney’s fees awarded to

Appellee. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150, 1152 (Fla.

1979).

         MOTION FOR REVIEW DENIED.



PALMER, TORPY, and EDWARDS, JJ., concur.




                                            2